Dear Mr. Bethard:
This office is in receipt of your request for an opinion of the Attorney General on behalf of the Mayor of the Town of Coushatta in regard to the legality of Resolution #8-91 providing as follows:
      WHEREAS the Town of Coushatta provides Hospital and Medical Coverage for all employees employed full-time, and
      WHEREAS it is the policy of the Town of Coushatta to pay all cost of the medical coverage as long as they remain full-time employees, and
      WHEREAS the Mayor and Council recognize that upon retirement some employees may find it difficult to obtain Health Insurance at affordable rates; now
      THEREFORE BE IT RESOLVED that is shall be the policy of the Town of Coushatta, that upon retirement from employment, the Town will continue to pay the employee portion of their Health Insurance Coverage.
Under R.S. 42:821 and 42:851 the state and its governmental sub-divisions are authorized to procure contracts of insurance for group life, accidental death and dismemberment and health covering their "employees, officials, and department heads, or any class or classes thereof, and the dependents of such * * *". R.S. 42:853 provides that the term employees, shall include former employees who are retired.
Previously this office was asked whether public funds could be used to pay the hospitalization and life insurance premiums of retired employees of the assessor's office, and it was concluded retired public employees were included within the authorized uses of public funds contemplated by the exceptions of Art. VII, Sec 14B that permits public funds to be expended for retirement and insurance programs for public employees. Thus, the payment of life insurance premiums as well as health or hospitalization insurance was approved for retired public employees. Atty. Gen. Op. No. 90-131.
This office has cautioned while the political subdivision may pay the insurance premium of public employees, the insurance contract must be in existence before the payments are authorized, and past payments may not be reimbursed as this would be a prohibited donation of public funds. Atty. Gen. Op. No. 91-219.
With regard to the resolution in question to pay hospitalization for retired public employees, we do not find any illegality under state law.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR